Order unanimously reversed, without costs, and motion granted. Memorandum: Barring any allegation in the complaint seeking to “vindicate a public right or deter morally culpable conduct, punitive damages are not recoverable” (Halpin v Prudential Ins. Co., 48 NY2d 906, 907). Allegations of willful and intentional refusal to pay (under terms of the policy) are insufficient (Halpin v Prudential Ins. Co., supra; Reifenstein v Allstate Ins. Co., 92 AD2d 715). Therefore, the fourth cause of action seeking punitive damages must be dismissed. The fifth cause of action, seeking attorney’s fees, is similarly infirm in the absence of a valid claim for punitive damages (Bruno v Home Mut. Ins. Co., 91 AD2d 1169; Royal Globe Ins. Co. v Chock Full O’Nuts Corp., 86 AD2d 315, 321; see, also, Sukup v State of New York, 19 NY2d 519, 522). (Appeal from order of Supreme Court, Erie County, Doyle, J. — breach of contract.) Present — Dillon, P. J., Callahan, Doerr, Green and Moule, JJ.